 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                          Page 1 ofl
                                                                                                                                                                                                  ·A/
                                                                                                                                                                                                  /



                                             UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                                           JUDGMENT IN A CRIMINAL CASE
                                                                                                              (For Offenses Committed On or After November 1, 1987)
                                              V.

                           Juan Carlos Cruz-Cecena                                                            Case Number: 3:19-mj-22638




 REGISTRATION NO. 86218298                                                                                                                         JUL 0 3 2019
 THE DEFENDANT:                                                                             CLERK us DiSIAICl CCUAT
  IZI pleaded guilty to count( s) ~l_of_C_om--"-p_la_in_t_ _ _ _ _ _ _ _ _ _t!;so!;;u;;;;r;;:H;;:E:;;Rr;:;'I;:;;D;;;;iS;;::n;;;;;~1;;::c..,,;;;;,O;;;F;;;;;C;;;;.A;;;;t,~IF;;~:;;~;:.:Nl.:.A.r-
  D was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                          Nature of Offense                                                                                             Count Number(s)
 8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                                                   1

  D The defendant has been found not guilty on count(s)
                                                                                                  ------------------~

  D Count(s)                                                                                                   dismissed on the motion of the United States.
                        ------------------
                                                                              IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                      .ti TIME SERVED                                                 D _ _ _ _ _ _ _ _ _ _ days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                           charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                         Wednesday, July 3, 2019
                                                                                                         Date of Imposition of Sentence


 Received
                  DUSM                                                                                  HittLtLOCK
                                                                                                         UNITED STATES MAGISTRATE JUDGE


, Clerk's Office Copy                                                                                                                                              3:19-mj-22638
